Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2010/0242041 A1 discloses The multithreaded processor 100 may also include supervisor control registers 132 to store one or more priority settings that may be accessed by a control unit 150 that includes a real-time priority scheduler 158 and an interrupt controller 156 to determine what tasks to execute on each of the processing threads. The real-time priority scheduler 158 may be implemented as a software routine. Each processing thread may have one or more associated priority settings, such as one or more bit values stored at a supervisor status register that is dedicated to the particular thread.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … judging execution priority, when execution of a first task by a first thread ends, between a second task registered at a head of the first queue and a second thread registered at a head of the second queue, judging execution priority, when execution of a first task by a first thread ends, between a second task registered at a head of the first queue and a second thread registered at a head of the second queue, retrieving, when the judging judges that the second thread is to be executed before the second task, the second thread from the second queue and executing a task, to which the second thread is assigned, by the second thread, and retrieving, when the judging judges that the second task is to be executed before the second thread, the second task from the first queue and executing the second task by the first thread. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195